DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
1.	Regarding claim 1 – A data transmission method applied to a base station, comprising: sending Sounding Reference Signal (SRS) resource configuration information for uplink channel quality measurement and configuration information of a transmission layer quantity, wherein the configuration information of the transmission layer quantity comprises the maximum quantity of transmission layers allowed to be transmitted by a terminal or a set of quantities of layers allowed to be transmitted by the terminal, determining uplink transmission indication information, determining a payload corresponding to the uplink transmission indication information according to the SRS resource configuration information and the configuration information of the transmission layer quantity, sending the uplink transmission indication information to the terminal using the payload.

3.	Regarding claim 35 – A base station, comprising: a storage, a processor, a transceiver, and a computer program stored on the storage and executable by the processor, wherein when the processor executes the computer program, the processor implements steps in the method according to claim 1.
4.	Regarding claim 36 - A terminal, comprising: a storage, a processor, a transceiver, and a computer program stored on the storage and executable by the processor, wherein when the processor executes the computer program, the processor implements steps in the method according to claim 9.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Allowable Subject Matter

Claims 1-17, 35, and 36 are allowable over the prior art of record.

Conclusion

Claims 1-17, 35, and 36 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. (US 2020/0083939 A1) discloses wireless communication system enhancement link data transfer method and apparatus thereof.
Kim et al. (US 2020/0036438 A1) discloses method for mapping code word and layer next generation communication system, and device therefor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
13 April 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465